Name: 92/368/EEC: Commission Decision of 29 April 1992 on a transitional guidance programme for the fishing fleet (1992) of Portugal pursuant to Council Regulation (EEC) No 4028/86 (Only the Portugese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries
 Date Published: 1992-07-13

 Avis juridique important|31992D036892/368/EEC: Commission Decision of 29 April 1992 on a transitional guidance programme for the fishing fleet (1992) of Portugal pursuant to Council Regulation (EEC) No 4028/86 (Only the Portugese text is authentic) Official Journal L 193 , 13/07/1992 P. 0048 - 0052COMMISSION DECISION of 29 April 1992 on a transitional guidance programme for the fishing fleet (1992) of Portugal pursuant to Council Regulation (EEC) No 4028/86 (Only the Portugese text is authentic) (92/368/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Article 4 thereof, Whereas, on 30 April 1991, the Government of Portugal forwarded to the Commission a multiannual guidance programme for the fishing fleet for the period 1992 to 1996, hereinafter referred to as 'the programme', as required by Article 3 (3) of Regulation (EEC) No 4028/86; whereas it forwarded at a later date additional information concerning the programme; Whereas it is necessary to consider whether, having regard to the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme fulfils the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas the objectives of the previous programme approved by Commission Decision 88/150/EEC (3), as amended by Decision 90/107/EEC (4), constitute the reference basis for assessing the actual development recorded and the effort still needed to ensure that the Community objectives are achieved; Whereas the current or likely situation as regards availability of fish in conjunction with the activities of the fleet concerned does not allow for any adjustment of the forecast on the basis of which these objectives were determined and approved; whereas the efforts made to adapt the fleet should therefore be sustained and strengthened over the period 1992 to 1996, in view of the fact that availability of fish continues to deteriorate; Whereas the scope of the planned modernization efforts implies a substantial improvement in the overall performance of the fleet concerned which should be taken into account when assessing the relationship to be achieved by the end of the programme period between fleet capacity and fish availability; Whereas the development recorded should be monitored on a regular basis so as to improve or adjust the fishery support measures that accompany the implementation of the programme; Whereas any development that does not comply with the programme objectives would run counter to the objectives of the common fisheries policy; whereas, therefore, certain specific measures undertaken under this programme may not warrant public financial assistance; whereas, in this context, approval of the programme should only be effective where the limitations and conditions upon which such approval was made conditional are complied with; Whereas it is important that the overall reduction in fishing effort judged to be necessary in order to adapt the Community fleet to available resources should reflect significant reductions in particular segments of that fleet where an imbalance is most apparent; whereas there is insufficient information available at present to achieve comprehensive segmentation of the fleet in accordance with stocks and zones fished; whereas a broader range of parameters should therefore be developed to evaluate fishing effort as well as fleet capacity; Whereas the Commission cannot approve programmes for the full period until adequate information is available to Member States to permit this new approach and additional time will be required to execute the work programme necessary to complete this process; Whereas it is not appropriate to interrupt the process of reduction of the fleet inherent in the guidance programmes; whereas transitional programmes, for the period 1 January to 31 December 1992, should therefore be approved; Whereas further reduction in fleet capacity is needed in view of the present state of the fish stocks; whereas available information indicates that a minimum reduction of 2 % expressed in tonnage and engine power, based on the objectives for the end of 1991, is necessary to compensate for technological progress; whereas in addition to that reduction, a certain percentage reduction is also necessary for catching-up, in the case of those Member States which have not reached the 1991 objectives; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 A transitional guidance programme for the fishing fleet covering the period up to the end of 1992 is hereby approved subject to the limitations and conditions set out in this Decision and provided that those limitations and conditions are complied with. Article 2 At the latest by the end of July 1992 and the end of February 1993, Portugal shall forward the Commission, in respect of each category of vessel defined in the programme, information on the number of vessels commissioned and withdrawn and on the tonnage and engine power added and withdrawn during the six-month period ending on the preceding 30 June or 31 December. Article 3 The approval referred to in Article 1 shall only be effective where the development of the fleet complies with the objectives of the programme as set out in the Annex hereto. Article 4 This Decision shall be without prejudice to any Community financial aid that may be granted to individual investment projects. Article 5 This Decision is addressed to the Republic of Portugal. Done at Brussels, 29 April 1992. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 373, 31. 12. 1986, p. 7.(2) OJ No L 380, 31. 12. 1990, p. 1.(3) OJ No L 70, 16. 3. 1988, p. 31.(4) OJ No L 66, 14. 3. 1990, p. 23. ANNEX TRANSITIONAL GUIDANCE PROGRAMME FOR THE PORTUGUESE FISHING FLEET (1992) I. GENERAL REMARKS This programme relates to the whole of the Portuguese fishing fleet and covers the entire territory of Portugal. II. OBJECTIVES 1. The aims of the programme are: (a) to reduce the overall level of the operational fishing fleet to 205 349 GRT and 530 183 kW, in accordance with point II.2 below; (b) to redeploy fishing activities in coastal areas towards more distant and deeper waters; (c) to modernize existing vessels without increasing overall fishing capacity (expressed in tonnage and engine power) in the category to which the vessels concerned belong. 2. During the period covered by the programme the operational fishing fleet, with the exception of: - working vessels used solely for aquaculture, - vessels used solely for bivalve fishing, must remain within the following limits: Tonnage (Tonnage GRT) Type Objectives of 1986 programme at 31. 12. 1986 Situation at 1. 1. 1987 ( ¹) Situation at 1. 1. 1992 Objectives at 31. 12. 1989 31. 12. 1990 31. 12. 1991 Objective at 31. 12. 1992 1. Mainland 194 450 188 218 184 459 180 770 ( ²) Vessels of less than 9 m (between perpendiculars) 18 176 16 904 16 566 ( ²) Coastal fishing vessels over 9 m (between perpendiculars) 70 213 70 762 69 347 ( ²) Deep-sea fishing vessels 99 829 96 793 94 857 ( ²) 2. Madeira 4 660 4 602 6 000 5 880 ( ²) Vessels of less than 9 m (between perpendiculars) 1 648 850 833 ( ²) Coastal fishing vessels over 9 m (between perpendiculars) 2 239 4 435 4 346 ( ²) Deep-sea fishing vessels 715 715 701 ( ²) 3. Azores 16 820 15 850 19 081 18 699 ( ²) Vessels of less than 9 m (between perpendiculars) 2 443 2 433 2 394 ( ²) Coastal fishing vessels over 9 m (between perpendiculars) 7 979 11 210 10 986 ( ²) Deep-sea fishing vessels 5 428 5 428 5 319 ( ²) Total A 215 930 208 670 182 829 209 540 209 540 209 540 205 349 ( ¹) Vessels used for aquaculture and for bivalve fishing 523 Total B 209 193 ( ¹) ( ¹) Includes vessels under construction at 1 January 1987. ( ²) Some flexibility may be allowed between one category of fishing vessel and another. Engine power (in kW) Type Objectives of 1986 programme at 31. 12. 1986 Situation at 1. 1. 1987 ( ¹) Situation at 1. 1. 1992 Objectives at 31. 12. 1989 31. 12. 1990 31. 12. 1991 Objective at 31. 12. 1992 1. Mainland 494 975 460 701 461 143 451 920 ( ²) Vessels of less than 9 m (between perpendiculars) 58 780 62 891 61 633 ( ²) Coastal fishing vessels over 9 m (between perpendiculars) 267 514 276 671 271 138 ( ²) Deep-sea fishing vessels 125 407 121 635 119 202 ( ²) 2. Madeira 13 724 13 070 21 890 21 452 ( ²) Vessels of less than 9 m (between perpendiculars) 2 572 1 650 1 617 ( ²)Coastal fishing vessels over 9 m (between perpendiculars) 9 433 18 570 18 199 ( ²) Deep-sea fishing vessels 1 065 1 650 1 617 ( ²) 3. Azores 43 345 42 217 57 970 56 811 ( ²) Vessels of less than 9 m (between perpendiculars) 10 802 11 839 11 602 ( ²) Coastal fishing vessels over 9 m (between perpendiculars) 26 398 41 114 40 292 ( ²) Deep-sea fishing vessels 5 017 5 017 4 917 ( ²) Total A 552 044 515 988 491 128 541 003 541 003 541 003 530 183 ( ¹) Vessels used for aquaculture and for bivalve fishing 1 072 Total B 517 060 ( ¹) ( ¹) Includes vessels under construction at 1 January 1987. ( ²) Some flexibility may be allowed between one category of fishing vessel and another. III. PLANNED MEASURES 1.1. Whereas the objectives specified at point II.2, Total A require fishing capacity to be reduced by the difference between the situation at 1 January 1992 and the target to be achieved by 31 December 1992, account must also be taken of changes, if any, in fishing capacity resulting from: - projects for new construction which have qualified for Community and national aid in respect of 1991, - applications for Community financing of projects for new construction currently under consideration by the Commission ( ¹), - vessels joining or leaving the fleet during 1991, if not covered by the first two subparagraphs. 1.2. The reduction referred to in point III.1.1 above must be achieved by the following measures, the implementation of which is conditional on the fishing capacities used remaining within the limits laid down in the programme, although the reduction achieved by each measure may be varied provided that the overall fishing capacity defined in point III.12.1 is reduced as planned: - a reduction in the total fleet by renewal of operational vessels which have been damaged or lost at sea, in particular by the withdrawal of operational units directly linked with new vessels and, where necessary, by the additional withdrawal of entire units, in line with the guidelines and objectives laid down at point II.2, ( ¹) Overall capacity may be adjusted to take account of the withdrawal of applications for financing currently under examination by the Commission. - the adoption and implementation of measures to adjust fishing capacity, such as the granting of the final cessation premiums as compensation for any necessary reduction which cannot be achieved by the methods referred to in the first subparagraph, - other measures which enable the same results to be achieved. 2. Adoption and implementation of legislative and/or administrative measures designed to ensure effective control of fishing capacity and fishing activities with a view to achieving the programme's objectives. 3. Improvement of the register of fishing vessels, with a view to effective control of fishing capacity. 4. Redeployment of the capacity represented by vessels used for local or coastal fishing, measuring less than nine metres between perpendiculars and registered on the mainland. 5. Redeployment of coastal fishing vessels measuring over nine metres between perpendiculars and registered on the mainland, by the withdrawal of obolete or unsuitable vessels and by encouraging the use of more selective fishing techniques. 6. Redistribution of the fleets registered in the Azores and Madeira to the benefit of units fishing for: - sedentary species in Azorean or Madeiran waters, - highly migratory species found in waters under Portuguese sovereignty. IV. COMMENTS 1. The objectives for the fleet given in the above table can be revised only on the basis of scientific evaluations leading to the establishment of the existence of resources which are not fully exploited at present. 2. The objectives in tonnage and power of programme for 1992 should be fully realized by 31 December 1992 at the latest. Reductions in fishing capacity greater than or equal to those fixed for the objectives at 31 December 1991 which were achieved by Member States ( ¹) can be taken into account on 1992. In that case, the Member States may achieve a minimum of 75 % of the overall reduction for 1992 indicated in the present Annex through permanent withdrawal of vessels from fishing, while the remaining maximum of 25 % can be attained through fishing control measures as long as they are based on permanent legal or administrative measures. 3. The Commission recalls that structural financial interventions by national, regional or local authorities in favour of the sector concerned should henceforth be inserted within the framework of the present programme. ( ¹) On the basis of data provided by 15 February 1992 at the latest, in accordance with Article 2 of the Decision of the Commission on the multiannual guidance programme for the period 1987 to 1991.